Citation Nr: 1130103	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder, mood disorder, major depressive disorder and cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2006 rating decision, by the Fargo, North Carolina, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder, mood disorder, major depressive disorder and cognitive disorder.  He perfected a timely appeal to that decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran essentially contends that he developed a psychiatric disorder as a result of head trauma he suffered during service.  The Veteran maintains that he suffered a major concussion when he was hit in the mouth with a racket during after-hour training at Forbes Air Force Base, shattering four front teeth; he states that, as a result of that concussion, he suffers from a psychiatric disorder, manifested by depression, mood disorder, thought disorder, and many other symptoms.  He also contends that his psychiatric disorder is secondary to service-connected disability.

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2010).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  The specific bases for remand are set forth below.  

The service treatment reports (STRs) indicate that the Veteran was seen for evaluation in April 1975.  At that time, it was noted that he had been in the Air Force for 3 years; he had developed headaches in the last year, and he had had anorexia and weight loss since December.  It was further noted that the Veteran had been seen by his family physician who placed him on Valium with some relief.  The examiner observed that the Veteran had problems at home; he had been married for 18 months and had a 6 month child.  The impression was adult situational reaction with depression and tension headaches, possibly depressive equivalent.  On the occasion of an annual examination in October 1975, the Veteran reported nervous trouble and situational resolved.  

The records indicate that the Veteran was referred for a neuropsychological evaluation in September 2001.  At that time, the Veteran indicated that he had been in motor vehicle accidents with symptoms of dizziness, but no loss of consciousness.  He stated that, when he was younger, he and his brother were wrestling and he hit his head on a corner of a window requiring a couple of stitches.  Following a mental status examination and diagnostic testing, the Veteran was diagnosed with attention deficit/hyperactivity disorder; learning disability, not otherwise specified, verbal learning disability; and major depressive disorder.  

Of record are treatment notes from the VA mental health clinic dated from February 2005 through April 2006.  These records show that the Veteran is being followed at the mental health clinic for a psychiatric disorder, diagnosed as bipolar disorder, manifested by depressed mood and psychotic behavior.  

Received in September 2006 was a service treatment report, wherein the Veteran's commander certified that the Veteran received emergency dental treatment on February 17, 1976.  It was noted that following the injury and emergency treatment of the night before, the Veteran was not able to travel to Richards-Gebaur AFB, and obtained emergency dental care at the nearest facility.  The records show that the Veteran was seen for trauma to his teeth in February 1976 after he was hit in the mouth with a racquetball racquet; several teeth were removed and he was subsequently treated.  

In December 2006, the Veteran was again referred for a neuropsychological evaluation for assessment of memory problems and possible attention deficit/hyperactivity disorder.  The Veteran reported he sustained another head injury and possible concussion during military service when he was hit in the face with a racquetball, was dazed, possibly knocked out, and had some teeth knocked out.  He thought that he was hospitalized overnight at the Topeka Valley VA emergency room.  The pertinent diagnoses were attention deficit hyperactivity disorder; rule out cognitive disorder; and major depressive disorder.  

VA progress notes dated from January 2007 through February 2008 reflect diagnoses of bipolar I disorder, most recent episode depressed with hypomanic and psychotic features, depressive symptoms, mildly worsened thought disorder symptoms; cognitive disorder, not otherwise specified; and status-post closed head injury with loss-of-consciousness with loss of 4 teeth while on active duty in the U.S. Air Force.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the claims folder contains competent evidence reflecting that the Veteran has a psychiatric disorder variously characterized as bipolar disorder, major depressive disorder, and cognitive disorder.  The record also indicates that the Veteran's psychiatric disorders may be associated with active service.  The STRs indicate that the Veteran was seen for a mental evaluation in April 1975; he was diagnosed with adult situational reaction with depression and tension headaches, possibly depressive equivalent.  Thus, it is conceivable that the Veteran's psychiatric disabilities were manifested during service.  As such, the Board finds that the claim must be remanded for the Veteran to be afforded a mental disorders examination and for an opinion to be obtained regarding the etiology of his psychiatric disorder(s).  38 C.F.R. § 3.159(c) (4) (2010).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his psychiatric disorders since his separation from service.  After securing the necessary releases, the RO should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran properly notified thereof.  

2.  Following completion of the above, the Veteran should also be afforded a VA mental disorders examination to determine the nature and likely etiology of any currently diagnosed psychiatric disorder.  The claims folder should be made available to the examiner for review and all indicated testing should be conducted.  Based on the examination and review of the record, the examiner should identify all psychiatric impairment that is present and describe the nature of any that has been identified.  As to any psychiatric disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that the disorder is causally related to the Veteran's military service and/or a service-connected disability (to include on a secondary aggravation basis)..  The opinion should adequately summarize the relevant history and clinical findings, and provide rationale as to all medical conclusions rendered.  

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

